527 Pa. 286 (1991)
590 A.2d 753
John J. McMENAMIN, Petitioner,
v.
Margaret M. TARTAGLIONE, et al.
Ronald D. Castille, Intervenor.
Supreme Court of Pennsylvania.
Argued May 6, 1991.
Decided May 15, 1991.
Arthur R. Shuman, Philadelphia, for petitioner.
Louis W. Fryman, Philadelphia, for respondents.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order of Commonwealth Court, 139 Pa.Cmwlth. 269, 590 A.2d 802, affirmed. Opinion to follow.
LARSEN and PAPADAKOS, JJ., dissent.